      Case 3:18-cv-02366-RDM-CA Document 17 Filed 04/16/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BOBBY IZZO,                                      Civil No. 3: 18-cv-2366

             Petitioner                          (Judge Mariani)

      V.


COMMONWEALTH OF PA, et al.,

             Respondents

                             y,,         ORDER

      AND NOW, this   R-:!ay       of April, 2021, upon consideration of the petition for writ

of habeas corpus (Doc. 1), and for the reasons set forth in the accompanying Memorandum,

IT IS HEREBY ORDERED THAT:

      1.     The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 1)
             is DISMISSED as time-barred by the statute of limitations. See 28 U.S.C. §
             2244(d).

      2.     The Clerk of Court is directed to CLOSE this case.

      3.     There is no basis for the issuance of a certificate of appealability. See 28
             U.S.C. § 2253(c).




                                          Robert D. af1ani
                                          United States District Judge
